DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 12/18/2020, with respect to 35 U.S.C. §112 rejection of claims 1-7 and 9-20 have been fully considered and are persuasive.  The 35 U.S.C. §112 rejection of claims 1-7 and 9-20 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 10-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2236020 (Helligen et al.) in view of US 2012/0296529 (Peake et al).
With respect to claim 1
Helligen teaches: A method for a system that plans the path of and controls a vehicle having a work tool (see at least ¶0001-02), the method comprising: 
determining, prior to determining an actual path, a previous path plan for a previous path plan vehicle and a previous path plan work tool (see at least Fig 5; #6; ¶0016 and ¶0034; Discussing using a previously planned path.)
passing the previous path plan vehicle and the previous path plan work tool along the previous path plan through a work area (see at least Fig 5; #6; and ¶0034; Discussing that the machine and implement goes over a path.);
determining the actual path traveled by at least one of the previous path plan vehicle and the previous path plan work tool being guided by the system during execution of the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17and ¶0034; discussing determining the path the vehicle takes and how it deviates from the planned path.) by recording a location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17and ¶0034; Discussing that the system tracks the location of the machine.) as the system guides the Discussing that the system tracks the location of the machine, as it travels along the previous path plan.); and 
passing the work tool through the work area with the vehicle along the modified path plan (see at least Fig 5; #6; and ¶0034; Discussing modifying the planned path due to the operator avoiding a certain area.).
Helligen does not specifically teach;
modifying the actual path with a margin to determine a modified path plan through the work area, wherein the system that plans the path modifies the actual path with the margin to determine the modified path plan through the work area.
However Peake teaches:
modifying the actual path (see at least Fig 2 and 5A-9; #202; and ¶0025) with a margin (see at least Fig 2 and 5A-9; W; and ¶0025) to determine a modified path plan through the work area (see at least Fig 2 and 5A-9; #230; and ¶0025), wherein the system that plans the path modifies the actual path with the margin to determine the modified path plan through the work area (see at least Fig 2 and 5A-9; #230; and ¶0025, ¶0039 and ¶0054).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen by modifying 
With respect to claim 2
Helligen teaches:
wherein the margin is based at least partially on at least one in situ environmental factor (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.).
With respect to claim 3
Helligen teaches:
wherein the at least one in situ environmental factor comprises at least one of a topology, plant type, plant condition, soil moisture, soil type, and soil traction (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.).
With respect to claims 4 and 17
Helligen teaches:
wherein the margin is based at least partially on at least one a priori environmental factor (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a wet area.).
With respect to claims 5 and 16
Helligen teaches:
further comprising storing the at least one a priori environmental factor (see at least Fig 5; #6; and ¶0034; Discussing that a new boundary is created based on the driver avoiding a bumpy wet area and the new boundary is used to modify the path).
With respect to claims 6 and 18
Helligen teaches:
wherein the at least one a priori environmental factor comprises at least one of a soil type, topography, and plant type (see at least Fig 5; #6; and ¶0034; Discussing that a new boundary is created based on the driver avoiding a bumpy wet area.).
With respect to claim 7
The combination of Helligen and Peake does not specifically teach:
wherein the actual path is based at least partially on plant root information.
However it would have been obvious to one of ordinary skill in the art at the time the invention was filed to avoid plant roots because plant roots could cause problems to the equipment and the equipment could damage the plant.  Thus avoiding the plant roots would reduce the likelihood of damage to the equipment and environment.
 With respect to claim 10
Helligen teaches:
determining a second actual path from passing at least one of the vehicle and the work tool through the work area along the modified path plan (see at least Fig 1-5; #6; and ¶0024 and ¶0034).  
With respect to claim 11
Helligen teaches:
modifying the second actual path with one of the margin and a second margin to determine a second modified path plan through the work area (see at least Fig 1-5; #6; and ¶0024 and ¶0034; also se rejection to claim 1 with regard to using a margin).
With respect to claim 12
Helligen teaches:
passing a second actual path work tool through the work area with a second actual path vehicle along the second modified path plan (see at least Fig 1-5; #6; and ¶0024 and ¶0034).  
 With respect to claims 13 and 20
Helligen discloses: A vehicle path planning system (see at least ¶0001-02) comprising: 
a work tool (see at least ¶0001-02); 
a location-determining receiver configured to determine location data of at least one of the vehicle and the work tool (see at least Fig 1-5 and ¶0024);
a vehicle configured to pass the work tool through a work area along a modified path plan based on an actual path of a previous path plan work tool through the work area along a previous path plan (see at least Fig 1 and 2; #1; and ¶0024); and 
a controller configured to determine the actual path of the previous path plan work tool guided along the previous path plan during execution of the previous path plan (see at least Fig 5; #6; and ¶0034) by recording a location of the previous path plan work tool through the work area along the previous path plan (see at least Fig 1, 2, and 5; #6; and ¶0014-17and ¶0034; Discussing that the system tracks the location of the machine.), 
wherein the controller is further configured to determine an unmodified path plan through the work area based on at least the actual path of the previous path plan work tool (see at least Fig 1, 2, and 5; #6; and ¶0014-17and ¶0034; Discussing that the system tracks the location of the machine.). 
Helligen does not specifically teach:
Wherein the controller is even further configured to modify the unmodified path plan with a margin to determine the modified path plan through the work area.
However Peake teaches:
Wherein the controller is even further configured to modify the unmodified path plan with a margin to determine the modified path plan 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen by modifying the unmodified path plan with a margin to determine the modified path plan through the work area as taught by Peake, because doing so would allow the system to compensate for an implement on the tractor that follows a different path.  Thus making the system more accurate.
With respect to claim 14
Helligen does not specifically teach:
at least one sensor configured to sense at least one in situ environmental factor, wherein the margin is based at least partially on the at least one in situ environmental factor.
However Peake teaches:
at least one sensor configured to sense at least one in situ environmental factor (See at least Fig 5A-7B and ¶0043-44; Discussing measuring the slope using a sensor.) wherein the margin is based at least partially on the at least one in situ environmental factor (See at least Fig 5A-7B; d; and ¶0039-45; Discussing that the margin is based on the slope.).
Therefore it would have been obvious to one of ordinary skill in the art a the time the invention was filed to modify the teachings of Helligen by having at least one sensor configured to sense at least one in situ environmental factor, 
With respect to claim 15
Helligen teaches: 
wherein the at least one in situ environmental factor comprises at least one of a topology, plant type, plant condition, soil moisture, soil type, and soil traction (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.  Also see rejection to claim 14).
With respect to claim 21
Helligen teaches: A method for planning a path of a vehicle having a work tool (see at least ¶0001-02), the method comprising: 
Determining an unmodified path through a work area (see at least Fig 5; #6; and ¶0034; Discussing that the machine and implement goes over a path.);
modifying the unmodified path with a margin to determine a modified path plan through the work area (see at least Fig 5; #6; and ¶0034);
passing the work tool through the work area with the vehicle along the modified path plan (see at least Fig 5; #6; and ¶0034; Discussing modifying the planned path due to the operator avoiding a certain area.
wherein the margin is based at least partially on at least one in situ environmental factor and one a priori environmental factor (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.),
wherein the at least one in situ environmental factor comprises at least one of a topology, plant type, plant condition, soil moisture, soil type, and soil traction (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.),
wherein the at least one a priori environmental factor comprises at least one of a soil type and plant type (see at least Fig 5; #6; and ¶0034; Discussing modifying the path based on a machine not being able to drive over a bumpy wet area.),
Claims 9, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 2236020 (Helligen et al.) in view of US 2012/0296529 (Peake et al) as applied to claims 1 and 13 above, and further in view of US 2017/0354079 (Foster et al.).
With respect to claim 9 
The combination Helligen and Peake does not specifically teach:
wherein the margin is based at least partially on a difference between the actual path and the previous path plan 
However Foster teaches:
wherein the margin is based at least partially on a difference between the actual path and the previous path plan (see at least Fig 5; #168; ¶0046).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen and Peake by having the margin is based at least partially on a difference between the actual path and the previous path plan as taught by Foster because doing so would allow the system to compensate for the movement of the work tool.  Thus increasing the accuracy of the system.
With respect to claims 19
The combination Helligen and Peake does not specifically teach:
passing a first path plan vehicle and a previous path plan work tool along a previous path plan through the work area; and 
determining the actual path by recording the location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the first path plan, and
wherein the margin is based at least partially on a difference between the actual path and the previous path plan 
However Foster teaches:
passing a first path plan vehicle and a previous path plan work tool along a previous path plan through the work area (see at least Fig 1-3; #24, #26, #50, #52, #88, and #92; and ¶0040)
determining the actual path by recording the location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the first path plan (see at least Fig 5; #168; ¶0046), and 
wherein the margin is based at least partially on a difference between the actual path and the previous path plan (see at least Fig 5; #168; ¶0046).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Helligen and Peake by passing a previous path plan vehicle and a previous path plan work tool along a previous path plan through the work area  and determining the actual path by recording the location of at least one of the previous path plan vehicle and the previous path plan work tool through the work area along the previous path plan as taught by Foster because doing so would allow the system to compensate for the movement of the work tool.  Thus increasing the accuracy of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665